PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/998,031
Filing Date: 16 May 2011
Appellant(s): Boys, John, Talbot



__________________
Joshua Puvak, Reg. No. 67,069
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 53 and 72-73 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 43, 47-50, 54, 61, 69-72, 74-75 and 79-81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murdoch (US 5,701,121).
Claims 43, 47-48, 50-51, 53-54, 61, 69-76 and 68-81 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hussman (US 2007/0109708).
 (2) Response to Argument
A.	Summary of the claims
The Appellant’s claims are directed to a resonant inductive power pickup.  The resonant inductive power pickup is also commonly known as a wireless power receiver.  The terms “resonant” and “inductive” appear contradictory, as resonance requires an inductor and a capacitor while inductive refers to only an inductor.  In either case, these terms indicate that the claims are directed to a wireless power transfer system.  The system uses a coil to absorb magnetic fields and convert them into wired current.  The term “power pickup” refers to the fact that the device is a receiver (as opposed to the transmitter).

The claim then recites that the pickup “is configured to operate the switch to short the pickup coil for part of the resonant cycle”.  The broadest reasonable interpretation of this phrase finds that this configuration is directed to the pickup as a whole and not to any individual component within the pickup.  
As the Board will recognize, the switch is the only component in claim 43 that is controllable.  The other components (pickup coil, tuning capacitor) within claim 43 are entirely passive.  The claim does not recite the structural limitations directed to how, when or why the switch would be operated, on purpose, to create a specific condition in the pickup.  Therefore, controlling the switch will inherently produce effects in the coil and capacitor.  Observing that there are inherent effects does not make the pickup patentable over the prior art.  “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  MPEP §2145(II).
The broadest reasonable interpretation of the claims is that the pickup is “configured to” produce various effects because the switch is controllable.  This controllable switch is disclosed by the prior art.  The breadth of the phrasing using in the Appellant’s claims has not been rebutted.  
The claim does not recite any purposeful control over the switch to achieve a specific effect, and, therefore not such purposeful control is required to be cited in the prior art.  Similar breadth appears in the broadest reasonable interpretation of the other 
Furthermore, the claim does not recite: 
1.	Any type of frequency sensor or clock so that the pickup would know what the “resonant cycle” is, when its period begins/ends, or how to synchronize the “part” of the resonant cycle.  
2.	Any type of sensing mechanism so that the pickup would know the state of a specific parameter (phase angle difference, rectifier output, etc.) and could detect when this parameter deviates from a desired value.  
3.	Any type of controller to make the determination of which “part of the resonant cycle” must be used in order to purposefully manipulate the switch in order to correct for the deviation.  
While some of these features appear in the specification, they are not recited in the claims.  As the Board will note, the Appellant does not argue that any of these structural elements be read into the claim. 
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”
MPEP §2111.01(II)
Many of the dependent claims also recite the configuration of the pickup (as a whole) to control various parameters (phase angle, rectified power, etc.).  These claims 
This issue was discussed during the telephone interview (July 15, 2020) and repeated in the subsequent Final Rejection (August 13, 2020).  The Brief does not acknowledge this interpretation. The Appellant argues that functionality is included within the scope of the claims without offering any actual analysis of the claim language or rebuttal of the Examiner’s interpretation.  

B.	§112(1) written description rejections
The Appellant is correct regarding the error in the listing of rejected claims.  Claims 53 and 72-73 are rejected under §112(1).  This listing should not have included claims 74-79 (Brief, page 11).
Regarding claim 53, the MPEP states that “[i]f a claim is amended to include subject matter, limitations, or terminology not present in the application as filed [], the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP §2163.02.  The Appellant admits that the rejected phrases are not present in the specification.  As the MPEP indicates that a written description rejection is proper in this situation, it is the Appellant’s burden to explain how the rejection is in error.  The Examiner should review the rejection “in view of the record as a whole, including amendments, arguments, and any evidence submitted by the applicant.” (MPEP §2163.04(II), emphasis added).  
The Appellant (see Brief, page 12) cites to the specification for its disclosure of “closed loop control” (page 7, lines 16-22), the brief description of figures 6-7 (page 3), and to a description of the plot of figure 7 (page 6, lines 12-17).  The Appellant then concludes that “[o]ne of ordinary skill in the art would appreciate that the above teachings show that Appellant’s specification describes techniques to determine the quality factor (Q) of the circuit and use the Q to set the phase angle.  One of ordinary skill in the art would also appreciate that the Q is related to the circuit loading.” (Brief, page 12, lines 1-4).   
The Appellant, however, only offers citations without any explanation.  The Appellant does not describe how the citations and quotes given on page 12 support the conclusion on page 13.  In addition, the Appellant does not present an explanation for the difference between their conclusion (“circuit loading” is supported by the specification) and the actual claim language (reciting “load variations”).  The Appellant does not present any evidence to support their position of what the skilled artisan would “appreciate” or for how “Q is related to the circuit loading”.  As the “exact phrases” are not used, it is upon the Appellant to explicitly walk through the analysis of how the specification language supports the claimed recitations.  No amendments have been presented. 
Given the difference in language, MPEP §2163.02 supports the written description rejection.  The Appellant has not satisfied the main requirement of §112(1), that the “patent specification must describe the claimed invention in sufficient detail that 
The Board is requested to uphold the §112(1) written description rejection of claim 53. 

Regarding claims 72-73, “any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under [] pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  MPEP §2173.05(i).  In this instance, the rejected negative limitations cannot be supported by the specification’s silence.  The language attempts to exclude functionality that inherently occurs within the claimed pickup.
The Examiner cited to Murdoch to demonstrate that operating the switch creates data due to the functionality of load modulation (Final, page 9).  The Examiner even noted that the creation of this data need not be intentional.  This has not been rebutted by the Appellant.
The Appellant contends that the rejection “oversimplifies the load/data modulation that is inconsistent with the basic understandings of one skilled in the art.” (Brief, page 16) and concludes that data modulation requires a data receiver to demodulate the data (Brief, page 16, first full paragraph).  This is flatly rejected.  Data can be created and transmitted without anyone listening.  If you listen to the radio as you drive to work, the station’s transmission doesn’t just stop when you turn off the ignition and exit the car.  The station continues to broadcast, even if no receivers are 
Toggling a switch, connected in parallel to a wireless power receiving coil and a tuning capacitor, creates load modulation, as evidenced by Murdoch.  The Appellant’s switch has the same parallel configuration and with the same ability to repeatedly turn on/off in each resonant cycle.  There is no written description support for the recitation that the Appellant’s switch, which creates data by the fact that it is toggled, can also exist “in the absence of data modulation” or where “the pickup does not modulate data”.  
The Appellant argues that the application’s silence regarding data supports the negative limitation (Brief, page 14, bottom half).  This presumption is generally true, especially for structural limitations that are excluded.  But this analysis fails to rebut the Examiner’s assertion that data is created unintentionally because of the claimed structure.  Operating the switch for “part of the resonant cycle” creates an on-off control that repeatedly changes the impedance in the pickup.  This impedance change creates data that is externally detectable.  As the Appellant does not dispute the mechanisms regarding load modulation, they must agree that their pickup creates data in the same manner.  

The specification does not provide written description support for not creating data within a structure that is clearly disclosed by the prior art as being used for data modulation.  The Appellant added claims 72-73 for the express purpose of overcoming Murdock.  Instead of defining the structure or functionality that distinguishes the pickup over Murdock, the Appellant has attempted to define the pickup by the absence of a certain function.  This data creation functionality, however, is inherently present in the Appellant’s switch control regardless of whether or not it is mentioned in the specification.  Thus, the Board is requested to uphold the written description rejection of claims 72-73.  

C.	§102 art rejection citing Murdoch
The Appellant’s summary of Murdoch is correct (Brief, pages 17-18).  The Examiner agrees that Murdoch uses an “impedance signaling method” in the coupled impedance controller to communicate with the powering unit (wireless transmitter).  For ease of discussion, independent claim 43 will be treated first, even though it does not appear first in the Brief.


In arguing against figure 20e-1, the Appellant contends that the pickup coil would only be coupled through an extra capacitor as shown in figure 20e-4 (Brief, page 30) and therefore the switch “does not short the coil of the transponder” (Brief, page 30).  It is noted that figure 20-g is identical to figure 20e-1, except that the single MOSFET switch is replaced with two MOSFETs (Murdoch col. 15, lines 11-21). Thus, the discussion below regarding figure 20e-1 (and 20e-4) equally applies to figure 20-g.
There are four reasons why the Appellant’s argument fails.  
First, the Board is directed to amendments made to claim 43.  In the most recent claim set (filed August 6, 2020), the Appellant deleted the limitation that the switch is connected in parallel with the “pickup coil” and replaced it with the limitation that the at least one switch is in parallel with the “tuning capacitor”.  This indicates that the Appellant no longer wishes to define the switch as being in parallel with the pickup coil.  If the switch is no longer in parallel with the pickup coil, then claim construction allows for the presence of other components, such as Murdoch’s in-series resonant capacitor 
Second, the Appellant then states that in Murdoch’s control of figure 20e, based on Vc, has “absolutely nothing to do with the voltage of the transponder coil.” (Brief, page 31).  But without a pickup coil, there would be no voltage across Vc.  The pickup coil coverts wireless power into wired power (to actually place a voltage across Vc in the first place).  The Murdoch pickup coil and capacitor are electrically connected and thus there is clearly a relationship between their voltages.  The Appellant’s contention that there is “absolutely nothing to do” with each other is without merit.  Furthermore, claim 43 only broadly recites that the switch is closed “for part of the resonant cycle”.  As noted above (Answer, page 5), there is no requirement in the claim for knowing what the resonant cycle is or for purposefully timing the switch operation to be in a specific part of the cycle.  Even if Murdoch’s switch control were only tied to the voltage across the tuning capacitor (Vc), it would still be for “part of the resonant cycle” of the pickup coil voltage, even if unintentionally.  The Appellant’s claim is that broad.
Third, claim 43 requires that the pickup is “resonant”.  Resonance requires both an inductor and capacitor.  Thus, it would appear that Murdoch’s series capacitor (immediately adjacent to the pickup coil in figure 20e-4) is necessary to achieve the resonance required by the claim.  Because resonance requires a capacitor, it is entirely proper to rely on Murdoch’s figures that disclose closing the switch shorts across the resonant (inductor + capacitor) circuit. 

Fourth, the Appellant’s Summary of the Claimed Subject Matter cites to figure 3 and 10-11 for support for the claimed limitations of claim 43.  As the Board will note, all three figures show additional components in series with the pickup coil that would be part of the “shorted” current loop.  Figure 3 shows coil (L1), figure 10 shows two diodes (D1, D2), and figure 11 shows capacitor (C1).  If the Appellant’s pick-up is allowed to have an in-series capacitor, then so is Murdoch.    
The Board will note that even diodes exhibit capacitance.  The Appellant’s diodes in figures 10-11, when forward biased, would impart a capacitance into their current loop. This is supported by Korotkov (US 2004/0008545) disclosure in paragraph 31. 
The Appellant’s argument that a shorted loop can only include the pickup coil and the at least one switch is not supported by their own disclosure.  The specification, as filed, clearly supports the interpretation that other components exist in the shorted loop (an extra inductor, a diode, a capacitor).  Thus, the broadest reasonable interpretation of “configured to operate the switch to short the pickup coil” indicates that a capacitor (Appellant’s figure 11, item C1) is allowed to be present.  Thus, Murdoch’s figure 20e-1 (or 20e-4), with its extra in-series capacitor, anticipates the claim.  


Regarding claim 48 (Brief, page 18), the Appellant errs by highlight the wrong part of the claim.  The Appellant highlights the phrases “regulate the rectified power” (underlining) and “by adjusting the phase angle” (underlining and bold).  The mistake the Appellant makes here is in ignoring the use of “configured to”.  The meaning of “configured to” was highlighted in the Final Rejection (see pages 11-12, bridging paragraph) and during the telephone interview (7/15/20) to inform the Appellant that they are claiming structure, not functionality. 
As the Board will understand, the phrase “[structure] configured to [function]” uses functional language to define the structural properties of an apparatus that will enable it to achieve the stated functionality without further modifications.  For example, a diode is “configured to rectify” because of its structure.  It has a p-n junction that only allows current to flow from anode to cathode.  By only allowing current to flow in one direction, AC sinusoidal (bidirectional) current applied at the anode is “rectified” into unidirectional current at the cathode.  The diode has this structure regardless of whether it is used by itself, with other diodes to form a bridge circuit, or even if it still sitting in its original packaging at the store.  The phrase “configured to rectify” defines the structure of the rectifier, it does not import the functionality of “rectify” into the claim.  In other words, any generic diode would read on the phrase “configured to rectify” because it has the structure necessary to complete the associated functionality, without having to 
This is not to be taken as a prohibition against using this phrase.  The Appellant is free to maintain the use of “configured to” as often as they deem necessary.  But the Appellant has been placed on notice regarding the fact that “configured to” is an entirely structural limitation.  The Appellant’s argument that this phrase imparts functionality shows how the term has been misused throughout the claims.  Their position has no merit and it is not supported by any analysis of the claim language or rebuttal of the Examiner’s interpretations.  
Murdoch discloses the parallel connection of a pickup coil, a tuning capacitor and a switch, as recited in claim 43.  And Murdoch discloses the rectifier connected to the pickup coil, as recited in claim 48.  Therefore, Murdoch expressly discloses how the pickup is “configured”.  The language used in claim 48 (and many of the other claims) uses functional language to describe this pickup’s structural configuration; but none of these limitations change the placement or orientation of the pickup coil, tuning capacitor, shorting switch or rectifier.  The functional language does not actually further narrow the pickup structure. 
Claim 48 recites “the rectifier [] connected to the pickup coil”.  This structural limitation defines the actual electrical connection between two components.  This is disclosed by Murdoch (see fig 1).  The claim then recites “the rectifier [] is configured to rectify AC power received by the pickup coil to produce rectified power to a load”.  This structural limitation is redundant to the name “rectifier” and its previously recited electrical connection to the pickup coil.  The “configured to rectify” language does not the structure of the rectifier.  This analysis highlights the Appellant’s misunderstanding and misuse of this phrase. 
Next, claim 48 recites that “the pickup is configured to regulate the rectified power supplied to the load by adjusting the phase angle between the voltage induced in the pickup coil and the tuning capacitor voltage” (emphasis added).  This limitation is directed to the structure of the pickup to carry out the function of “adjusting the phase angle” without having to be further modified.  This functionality is achieved because of the switch, connected in parallel to the tuning capacitor and pickup coil, is closed for part of the resonant cycle.  Murdoch discloses this very structure (claim 43) and thus anticipates the configured to limitation.  
The rest of the limitation is directed to the side effect of “regulate the rectified power” that comes with the adjustment of the phase angle.  The claim does not recite any active control features to purposefully control the switch to produce a calculated response in rectified power (see Answer, page 5).  The claim is directed to the structure of the pickup to have a controllable switch in the location defined in claim 43 in order to “adjust the phase angle”.  The Murdoch pickup has a controllable switch in the proper location and closed for “part of the resonant cycle”, thereby giving its pick-up the claimed configuration to adjust the phase angle.  This gives the Murdoch pick-up the structural configuration necessary to adjust the phase angle and achieve the same stated effect of regulate rectifier output power. 
There is no specific adjustments carried out within the context of claim 48 (Brief, page 18, last line).  The claim is entirely structural.  The claim is directed to the structure of the pickup that is necessary to carry out functionality; not the functionality itself.  There are no sensors or controllers recited in claim 48 to make the switch control purposeful to achieve a “specifically adjusted” tuning capacitor voltage.  
The switch is the only controllable component within the structure of claims 43 and 48.  Murdoch discloses the same switch, the proper placement in parallel to the pickup coil and tuning capacitor, and the same “part of the resonant cycle” switch control ability.  This supports the interpretation that the Murdoch pickup has the configuration necessary to adjust the phase angle and the configuration necessary to regulate the rectified power.  Therefore, Murdoch anticipates the structural limitations of claim 48, and the analysis should end here. 
Regardless, the Board will note that Murdoch’s switch closure changes the power absorption of the pickup (col. 11, lines 31-34).  Power flow through the pickup coil is directly affected by opening or closing the switch.  Murdock discloses the parallel pickup coil and tuning capacitor.  By controlling power absorption in the pickup, Murdoch actually regulates how much power is applied to the rectifier and present at its output.  Not only does Murdoch anticipates the claimed pickup configuration, but it also anticipates the (unclaimed) functionality. 
The Appellant argues that “the language in [] claim 43 [sic] is not simply intended use, but instead is a functional recitation of the feature of the claim.” (Brief, pages 20-21, bridging sentence, emphasis added).  The Appellant then states “it appears that the Examiner has failed to grant proper patentable weight to the functional language of functional characteristics of claim 48.” (Brief, page 21, emphasis added).  But the phrase “configured to” is structural.  The Appellant does not offer any explanation or analysis that support their position or rebuts the Examiner’s interpretation.  
The Examiner has met the initial burden of review of the prior art (Brief, page 22, top) by comparing Murdoch to the plain meaning of the words actually used in the claim.  The Examiner “notified the applicant” (Brief, page 22, bottom) in the telephone interview (7/15/20) and by providing an analysis in numerous office actions, including at least the most recent Final Rejection (see page 3).  The Appellant has yet to respond to or rebut the “configured to” interpretation. 
The Appellant’s citations to MPEP rules concerning functional limitations (Brief, page 23) are not germane to the art rejection of apparatus claim 48.  The Examiner did “consider the limitations” and determined them to be structural.  If the Appellant had intended the claim to be functional, they had the notice and opportunity to amend the claim accordingly.  
The Appellant’s argument that Murdoch does not “inherently” disclose the functionality of claim 48 (Brief, page 23, bottom) is also not germane to the art rejection.  The claimed limitations are structural and those structural limitations are expressly disclosed by Murdoch.  Even if the Board is persuaded by the Appellant’s interpretation to impart functionality into the apparatus claim, no “inherency” analysis is required. 
The Appellant’s contention that “Murdoch inherently does not control or regulate the power output of the ‘rectifier’ in any way” (Brief, page 24) or that “[t]he concept of 
The Examiner agrees that the Murdoch embodiment relied upon for the anticipation rejection is directed to “impedance monitoring signaling” (Brief, page 24, underlining removed).  The argument that Murdoch is nonanalogous art does not rebut an anticipation rejection.  MPEP §2131.05.  The Examiner can understand the Appellant’s frustration in seeing an art rejection citing a reference that completes nonanalogous functionality.  But claim 48 only recites four structural elements (a pickup coil, a tuning capacitor, a shorting switch, a rectifier).  And Murdoch discloses all four components, connected as claimed, with the switch being operated for part of the resonant cycle, to give it the configuration to produce the stated functionality.  
The Appellant’s claim is anticipated by a nonanalogous device because the claims are broadly written.  The Examiner notes that there are structural differences in the Appellant’s figures 10-11 and Murdoch’s figures 20 that could have been added to the claim to explicitly define the orientation of components in a manner that distinguishes over Murdoch.  The Appellant has had sufficient opportunity to further amend the claims, but has not done so. 
During prosecution, the applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention.  The claim places the public on notice of the scope of the patentee’s right to exclude.” See, e.g. Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052 (Fed. Cir. 2002)(en banc).  

We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.  Halliburton Energy Servs. Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  
MPEP §2173.02

The Appellant then attempts to demonstrate that Murdoch’s CISS method is different than the Appellant’s control and regulate functionality (Brief, page 24).  First, this CISS method includes “power absorption”, which includes changing how much power is provided to, and output by, the rectifier.  The Appellant’s citations to some impedance signaling methods that “only marginally affects the power transmission” (Brief, pages 25-26) does not rebut this “power absorption”.  Second, claim is structural and does not explicitly recite the functionality of regulating the output power of the rectifier.  Murdoch discloses the structure of claim 48. 
The Appellant argues against the Murdoch rectifier (Brief, page 19).  The conclusion they draw is based on a misreading of the art rejection.  The Appellant states the skilled artisan “would readily appreciate that the rectifier of Murdoch cannot be both in ‘series’ with the pickup coil and in ‘parallel’ with the pickup coil.”  But the reproduced portion of the Final Rejection clearly states that “the rectifier is in series between the pickup and load” (Brief, page 19, original emphasis removed, new emphasis added).  The Murdoch rectifier is not in series with just the pickup coil; it is in series between the coil and load.  

The Examiner has met requirements for an anticipation rejection (Brief, page 26, bottom).  The Appellant is incorrect in their argument that claim 48 positively recites functionality and they have misread the Examiner’ analysis of the Murdoch rectifier being in series “between” the pickup coil and load.  As the Appellant has not demonstrated any error in the art rejection of claim 48, the Board is requested to uphold the anticipation rejection.

Regarding claim 69 (Brief, page 27), the Appellant again misreads “configured to” language as imparting functionality into the claim.  The Appellant underlines “control the power output from the rectifier” (Brief, page 27, line 3) without addressing the context in which this language is used.  The Appellant does not complete an analysis of the entire claim to demonstrate the meaning of the “control” language.  Claim 69 recites how the claim 47 pickup is structurally “configured”.  While it may be defined in terms of the functionality it can accomplish, the claim is entirely structural.  A basketball is configured to be bounced and thrown into a hoop.  This is because it is a ball with an inflated bladder.  The basketball maintains this structure regardless of whether you are shooting 
The Examiner has clearly stated that “when claims 69-71 begin with ‘the pickup is configured to [function]’, what is [sic] says is ‘the structure already defined in claim 43 (or 47) also has this ability’.” (Final, page 14).  This is supported by the analysis that “there are no other intervening claims that define additional structure or more narrowly define the structure of claim 43” or the rectifier of claim 47 (Final, page 14) and that claim 69 is directed to the structure of the pickup only in general terms.  The claim recitation of “the pickup is configured to” does not even indicate which part of the pickup would complete this limitation.  There are no sensors or controller (see Answer page 5).  Most importantly, “there is no explicit recitation that the phase angle is purposefully controlled in one direction over another” (Final, page 14).  When Murdoch controls the timing of the switch operation, it controls the phase angle (even if unintentionally or if the effect makes the system less efficient).  Thus, Murdoch’s pickup is “configured to control the phase angle”, as broadly recited in claim 69.
In re Giannelli is not relevant.  As the Appellant notes, the decision states that the cited art did not teach handles and should have been modified (Brief, page 28). The art rejection of claim 69 does not require a modification because all of the structure is explicitly disclosed by Murdoch.  The Appellant contends that claim 69 should have used an obviousness analysis using §103 to show “whether it would have been obvious to modify Murdoch to arrive at the claimed pickup” (Brief, page 29).  This position is without merit.  The claim does not recite functionality that Murdoch can only accomplish through a modification.  The Murdoch pickup (as a whole) is “configured to” control the 
The Appellant states that “As recognized by the Examiner, Murdoch fails to teach that the pickup actually controls…” (Brief, page 29).  No such admission has been made by the Examiner and the Appellant does not cite to where it was made.  Even so, the “actually controls” argument is irrelevant in an entirely structural claim. 
The “configured to” analysis shows how the limitation defines a structure by the functionality that it can accomplish.  The functionality itself is not claimed.  Whether the Appellant wants to define the functionality as “intended use” or something else is not relevant.  The fact is that the functionality is not required to happen within the context of the claim.  The configured to language does not import functionality into the claim; it simply serves to define how the structure is configured.  The Appellant has not shown any error in this interpretation.  Simply ignoring this interpretation, and asking for functionality to be included in the claim, is not a rebuttal. 
The Appellant has not shown any error in the art rejection of claim 69.  The Appellant is incorrect in their arguments that the claim recites functional limitations and that Murdoch must disclose these functionalities to establish an anticipation rejection.  As repeatedly noted during prosecution, the “configured to” phrase is structural.  The Board is requested to uphold the art rejection of claim 69.

Regarding independent claim 74 (Brief, page 31), the Appellant first contends that the citations to Murdoch “span many disparate embodiments” (Brief, page 31).  
Figure 20-1 shows a capacitor and switch arrangement for signaling data.  This is the same functionality disclosed in figures 20e-1 and 20-g.  Figure 20-1 is an equally applicable variant the skilled artisan would consider in designing the pickup.  It is not a “disparate embodiment” when compared to the other two figures.  Figure 20-1 is nearly identical to the other two (it just has one fewer capacitor). 
Furthermore, no part of the art rejection combined parts from these different figures.  Figures 20-1, 20e-1 and 20-g each, on their own, anticipate the limitations of claim 47.  The appellant selected to only rebut the analysis of figure 20e-1.  This indicates that there is no rebuttal against the anticipation rejection of the other figures.  For this reason alone, the rejection of claim 74 should be upheld.
In addressing figure 20e-1, the Appellant argues that “the ‘resonant circuit’ identified by the Examiner is not coupled to a rectifier” (Brief, page 32).  The Appellant concludes that, because Murdoch discloses a transponder for data transmission, it would not have a rectifier connected to its resonant circuit.  But Murdoch’s figure 20e-4 clearly shows the tuning capacitor in parallel with the pickup coil; thereby forming “a resonant circuit”.  Next, Murdoch figure 1 shows that the rectifier is connected to the same pickup coil that forms part of the “resonant circuit”.  Therefore, Murdock’s rectifier would also be connected to the “resonant circuit”.  It is unclear how the Appellant can 
The Examiner agrees that the Appellant’s figure 10 is different than Murdoch’s figures 1 and 20e-1.  But the Appellant is not claiming this figure.  The claims define the metes and bounds of the invention over which the Appellant seeks patent protection, and the language of claim 74 is much broader than figure 10.  The claim only broadly recites the components are “connected” to each other, without defining the specific manner in which this connection is accomplished.  The Appellant had plenty of opportunity to amend the claim to more clearly define this connection in a manner that would distinguish over Murdoch’s power path (to the rectifier) and data path (to the transponder).  For example, the Appellant could have amended the claim to clearly and unambiguously recite that all components are placed in parallel across the two AC lines leading from the pickup coil to the rectifier.  The Appellant cannot maintain broad language in the claim and then maintain that a reference is deficient because it does not disclose unclaimed narrow features.   The broad rectifier limitation of claim 74 does not distinguish over Murdoch’s disclosure.
Lastly, as the Board will note, claim 74 recite that the switch shorts the tuning capacitor (not the pickup coil as in claim 43).  The Appellant’s arguments, presented against the rejection of claim 43, should not be incorporated into the arguments against the rejection of claim 74.  The Appellant also does not indicate that any of those arguments should be incorporated.  
As the Appellant has not shown any error in the art rejection of claim 74, the Board is requested to uphold the anticipation rejection.

Regarding independent claim 79 (Brief, page 32), the Appellant begins by repeating the “disparate embodiments” argument from claim 74.  As noted above, the disclosures listed under the heading figure 20 are not “disparate” and no part of the art rejection suggested that they be combined.  
The Appellant contends that “the Examiner does not even identify anything for the recitation of ‘shunting a phase …’” (Brief, page 33).  The art rejections of the previous independent claims clearly pointed to Murdoch’s switch and tuning capacitor (shown in figures 20-1, 20e-1 and 20-g).  This switch has been cited as completing the functionality, when closed, of “shunting a phase switched tuning capacitor”.  The capacitor has reactance and when it is shorted, the pickup’s overall reactance is varied.  This is clearly apparent from the discussions of the art rejection of claim 43.  Murdoch has been cited against the claims as far back as the Non-Final Rejection of April 16, 2015.  The Examiner’s reliance on using Murdoch’s figure 20 switch to “shunt” the tuning capacitor has been widely known to the Appellant.
Furthermore, the Examiner cited to Murdoch for the limitation of “wherein the tuning capacitor is oft switched at zero voltage to clamp the voltage …”.  The Appellant does not dispute this citation.  This limitation is clearly tied to the shunting a phase limitation.  Thus, the Final Rejection clearly cites to Murdoch’s method step of shunting the capacitor.  The Appellant’s argument that the Final Rejection is missing citations is without merit.  This issue could have easily been resolved with a phone call, including the interview already conducted on July 15, 2020.  The Board will also note that the Appellant has never raised this issue (or any issue regarding claim 79) in the entire time 
Next, the Appellant argues that the Examiner only broadly cites to “see rectifier in fig. 1a” regarding the “rectifying” method step (Brief, page 33).  As discussed above, the Murdoch rectifier actually rectifies the power that is received at the pickup coil.  This is clearly visible in figure 1.  Figure 20e-1 (with 20e-4) shows that the pickup coil is part of a “resonant circuit” that includes the tuning capacitor.  Thus, if the Murdoch rectifier is connected to the pickup coil, and the pickup coil is connected to the tuning capacitor, then the rectifier is also connected to the tuning capacitor.  If the Appellant intended the claims to include a more narrow relationship between components, then they should have selected a different phrase instead of just broadly reciting “connected”.  The Appellant selected this broad term; they have no cause to argue against a broad interpretation of it. 
The Examiner has satisfied the initial burden to establish an anticipation rejection against claim 79 (Brief, page 33, bottom).  The language used in the claim does not explicitly recite that the claim 79 rectifier is connected in the specific manner shown in figure 10.  The claim recites broader limitations that do not distinguish over Murdoch.  The Board is requested to uphold the art rejection of claim 79.

The Appellant’s arguments regarding Murdoch fail to show any error in the §102 anticipation rejection.  Most notably, the Appellant is improperly asking for the structural limitation “configured to” to be read as incorporating functional limitations.  There is no 
The Examiner agrees that Murdoch’s pickup is used for a different purpose than what the Appellant discloses in figure 3 and 10-11.  That Murdoch is nonanalogous art does not rebut the anticipation rejection.  The Examiner made several suggestions during the telephone interview (7/15/20) for how to remedy the “configured to” breadth” by more clearly defining the control features of the Appellant’s pickup.  None of these were incorporated into the claim.  The language of the pending claims remains too broad to explicitly define structural differences of the Appellant’s pickup.  For the claims that do recite actual functionality in their method steps, the Appellant does not show any error in the corresponding art limitation analysis.  
Many of these issues could have been resolved during prosecution if the Appellant had actually argued them.  Since the appealed claims were first introduced (10/31/19), the Appellant has not once argued against the art rejections of the independent claims citing Murdoch (see replies filed 2/28/20, 5/18/20, 6/24/20, 7/31/30, 8/6/20, telephone interview 7/15/20, and pre-appeal filed 11/10/20).  The issues they raise now have no merit.  Any confusion or differences in claim language interpretation could have been addressed and resolved during prosecution.  
The Board is requested to uphold the §102 art rejections citing Murdoch.

D.	§102 art rejection citing Hussman
The Appellant’s summary (Brief, page 35) is correct.  The art rejection relies on figure 5, which substitutes a capacitive switch (50) for the inductive one (40) of figure 2.  The conclusions they draw and the distinctions they attempt to make, however, are not correct.  
The Appellant’s arguments (beginning on page 36, last paragraph) do not indicate to which claim they are referring.  For the purpose of this Answer, these arguments will be interpreted as being directed to independent claim 43. 
It is noted that the Appellant agrees that Hussman discloses “a ‘variable capacitor’ 50 [] connected in parallel with the pick-up coil 10 and the tuning capacitor 22.” (Brief, page 36, lines 3-5).  The Hussman variable capacitor is constructed of “at least one switch”.  Thus, Hussman discloses the exact structure that is recited in claim 43.  The Appellant’s description of Hussman supports the anticipation rejection. 
The Appellant states that in Hussman’s figure 5 “the tuning capacitor 22 remains connected in parallel with the pick-up coil and both the pick-up coil 10 and the tuning capacitor 22 always remain in the circuit” (Brief, page 36, middle of the first paragraph).  There is no prohibition against this in the claims.  In fact, the Appellant’s figures 3 and 10-11 show the same configuration.  When the Appellant’s switch (S1 and/or S2) is closed, the capacitor (fig 3, item C; figures 10-11, item C2) and coil “remain in the circuit” and they remain connected in parallel to each other.  They don’t go anywhere or magically disappear.   They don’t lose their parallel connection in response to the switches opening or closing. 
does not change the parallel connection of the coil and capacitor.  A short circuit provides an alternative lower-resistance current path.  The presence or absence of a short circuit across the coil or capacitor changes where current flows; it does not remove those components or change their parallel connection.  
Hussman’s switch (50) is closed for “part of the resonant cycle”.  The Appellant does not dispute this analysis (Brief, page 36, bottom paragraph).  
The Examiner concluded that the Appellant’s specification does not preclude the presence/existence of Hussman’s capacitor (Cv; located within the shaded box marked “50”) during short circuit.  The “Appellant specifically refutes the assertion that Appellant’s figures include that additional ‘capacitors’ are to be considered as part of a ‘short circuit.’” (Brief, page 37).  The Board is directed to the discussion of the Appellant’s figures 3 and 10-11 (Answer, page 13).   The Appellant’s disclosure does not support the interpretation that a short must result in a current loop with only the pickup-coil and the closed switch.
Figure 11 clearly shows a capacitor (C1) that is present when the switches (S1 and S2) create a short across the AC terminals.  Figures 3 and 10 both show diodes (D1 and/or D2) are present in the short circuit.  As discussed above, Korotkov proves that the skilled artisan would have understood that diodes exhibit capacitance (even when forward biased).  

The Appellant argues that the diodes of Figure 3 (and figure 10) “have entirely different electrical properties from capacitors.” (Brief, page 37).  This is rebutted by Korotkov’s disclosure (par 31) that diodes exhibit capacitance.  They are not a distinct capacitor, but they have capacitance whose reactance imparts an effect on current flow.  The Appellant’s diodes are not completely invisible to the current flowing through them.  
The Appellant is incorrect in their conclusion that a forward biased diode has “negligible resistance” and acts as an ideal diode with “zero resistance” (Brief, page 37).  A forward biased diode commonly has a 0.7 voltage drop.  Through Ohm’s Law (voltage = current times resistance), this 0.7v drop will result in a non-zero value of resistance.  
The skilled artisan would recognize that a forward biased diode is not a short circuit.  (Brief, page 37).  Zhang (US 2004/0264219) discloses that it is known to short a forward biased diode to “drastically reduce the voltage drops of the diode switch … thus dramatically reducing the conduction losses” (par 3).  Ohm’s Law provides that the diode’s 0.7 volt drop results in conduction losses.  The Appellant’s position is rebutted by the fact that power losses are reduced when a diode is shorted.  This means that the diode (prior to being shorted) was not a “short circuit”. 
The skilled artisan would understand the meaning of “short” to be the exclusion of any power consuming component (only the pick-up coil and the closed switch).  Current follows the path of least resistance, and the common meaning of a short would 
“It is important to note that any special meaning assigned to a term ‘must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention.’”  MPEP §2111.01(IV)(A).  Here, the skilled artisan would recognize that the Appellant has redefined a “short circuit” as including the presence of additional components, such as an inductor, one or more diodes, or a capacitor.  The Examiner has not “drastically distorted” the meaning of the term; it is the Appellant who has changed its meaning.  For this reason, Hussman’s capacitor (Cv) is not prohibited by the claim language. 
Next, the Appellant argues that “a ‘short’ is not created by adding reactance” (Brief, page 38, top).  But the Appellant’s figures 3 and 10 show that a closed switch adds a diode to the current loop.  Korotkov, as discussed above (Answer page 13) discloses that diodes exhibit capacitance (reactance is the non-resistive component of a capacitor’s impedance).  Even the Appellant’s switch closure adds reactance to the current loop.  The Appellant’s argument against Hussman is rebutted by their own structure. 
The Appellant then contends that Hussman’s figures 3a-c show the current through the controlled inductor (within 40) and not the pickup coil (Brief, page 38, bottom).  This is irrelevant.  Hussman’s figures 3a-c show that the Hussman switch is 
The Appellant then states that Hussman’s figures 3a-c indicates that current is flowing through the inductor (within 40).  The Appellant then draws the incorrect conclusion that “the fact that there is current within the variable inductor 40 teaches that the pick-up coil 10 or the tuning capacitor are not shorted (Brief, page 39, emphasis original).  This statement does not make sense.  When the switches are closed to create a short, they force all current through the shorted path (i.e. through the switch).  Looking at the Appellant’s figure 3, when S1 is closed, all current will flow through the pick-up coil, L1, the diode above S1, and S1.   The switch creating the short forces current through that switch and the components in its branch.  In the Appellant’s figures 3 and 10, this short includes passing current through diodes (which includes inherent capacitive properties). 
The Appellant’s confusion arises from a misunderstanding of their own figures.  They state that “it makes no sense to assert that the pick-up coil 10 is being shorted by another inductor”. (Brief, page 39, top).  But the Appellant’s figure 3 includes “another inductor” (L1) in the shorted loop.  Figure 3 also adds the diode capacitance.  Thus, 
 Hussman figure 5 discloses the configuration of claim 43 pickup, including a coil, capacitor and switch in parallel, where the pickup is configured to operate the switch for part of the resonant cycle.  The Appellant’s preferred interpretation of “short” is incorrect, as their own specification and figures demonstrates that switch closure introduces additional components into the current path.  Thus, Hussman’s capacitance Cv is not prohibited by the claim language. 

Regarding claim 79, the Appellant repeats their arguments regarding claim 43 (Brief, page 40).  The broadest reasonable interpretation of “short”, given the explicit disclosures of figure 3 and 10-11, indicate that closing the switches introduces new capacitance to the current loop.

The Appellant does not separately argue against the rejection of independent claim 74.  This appears to be an admission that Hussman anticipates the limitations of claim 43 (fewer limitations than claim 74) and claim 79 (the method that corresponds to the apparatus of claim 74).  The Appellant also does not separately argue against the art rejections of any of the dependent claims.
The Appellant’s position is not supported by their own disclosure.  Figures 3 and 10-11 clearly show that switch closure actually introduces components into the current 
The Appellant has not demonstrated any error in the art rejections citing Hussman and the Board is requested to uphold the rejection. 

D.	Conclusion
There are two §102 rejections of the independent claims.  Murdoch discloses the recited structure of claims 43 and 74.  The Appellant’s issue that Murdoch is nonanalogous art is irrelevant in an anticipation rejection.  The Appellant’s demand that the apparatus claims included functionality is not supported by the common meaning of the language used.  The phrase “configured to” is structural and does not require functionality to be read into the claim.  Even so, Murdoch discloses this functionality, as discussed in the art rejection of method claim 79.
Meanwhile, the Appellant’s arguments against Hussman are disproved by their own disclosure.  The Appellant cites to figure 3 and 10-11 as supporting the recitations of the independent claims.  These figures clearly show that components are added into the current loop when the switch is closed.  Hussman’s capacitor Cv is not prohibited by the broadest reasonable interpretation of “short”, as disclosed in the specification. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836       
                                                                                                                                                                                                 /DEAN REICHARD/
Training Quality Assurance Specialist, Technology Center 2800


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.